DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 9/29/2021, in which claims 1, 8 – 9, 14, and 16 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments see pages 9 - 13, filed on 9/29/2021, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 has been withdrawn. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan E. Black (Reg. No: 66,191) on 12/16/2021.
Please cancel claims 9 – 20, and adds claims 21 – 32 as follows,
9 - 20.	   (Cancelled).
21.	  (New)  A computer-implemented method, comprising:

providing by the signal router selected ones of the event signals to a query plan signal analyzer; 
determining by the query plan signal analyzer via analysis of the runtime statistics an actual cardinality of data queried in the database and at least one query parameter of a model for the query that is associated with an estimated cardinality utilized for the model; 
determining by the query plan signal analyzer state information for temporary disabling of feedback signals due to a detected oscillation of cardinality estimations; 
determining by a feedback manager a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality, and at least on the state information; and
providing by the feedback manager indicia of the change recommendation in a feedback signal to the query host.

22.	(New)  The computer-implemented method of claim 21, further comprising: 
storing by the feedback manager information in a data storage system, the information comprising one or more of the query, the at least one query parameter, the actual cardinality, the estimated cardinality, the runtime statistics, the event signals, or the change recommendation; and


23.	(New)  The computer-implemented method of claim 22, further comprising: 
determining by the feedback manager the change recommendation also based at least on a prior query parameter of a prior query executed before the query. 

24.	(New)  The computer-implemented method of claim 21, further comprising: 
determining the feedback manager the change recommendation also based at least on a correlation of queried data that includes one or more of independent correlation, partial correlation, or full correlation.

25.	(New)  The computer-implemented method of claim 21, wherein the change recommendation includes information to alter a subsequent execution of the query and one or more similar queries; and
wherein, with respect to the query, the one or more similar queries include at least one of:
a same table;
a same order of two or more tables;
a same join predicate; 
a same search predicate; or
one or more same outputs.

26.	(New)  The computer-implemented method of claim 21, wherein the at least one query parameter comprises one or more of a memory grant, a join type, enablement or disablement of a join type, a forced join order, a forced cardinality estimation, a correlation type, an indexing setting, a containment type, an interleaved optimization for a table-valued function, or a deferred compilation of runtime objects.

27.	(New)  The computer-implemented method of claim 21, wherein said determining by the query plan signal analyzer the state information also includes determining state information of a query statement before and after a change to the at least one query parameter.

28.	(New)  A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processing device, configure the at least one processing device to perform a method, the method comprising:
receiving by a signal router event signals from a query host that executes a query against a database according to a query plan generated by the query host, the event signals comprising runtime statistics of the query; and
providing by the signal router selected ones of the event signals to a query plan signal analyzer; 
determining by the query plan signal analyzer via analysis of the runtime statistics an actual cardinality of data queried in the database and at least one query parameter of a model for the query that is associated with an estimated cardinality utilized for the model; 
determining by the query plan signal analyzer state information for temporary disabling of feedback signals due to a detected oscillation of cardinality estimations; 
determining by a feedback manager a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality, and at least on the state information; and
providing by the feedback manager indicia of the change recommendation in a feedback signal to the query host.

29.	(New)  The computer-readable storage medium of claim 28, wherein the method further comprises: 
storing by the feedback manager information in a data storage system, the information comprising one or more of the query, the at least one query parameter, the actual cardinality, the estimated cardinality, the runtime statistics, the event signals, or the change recommendation; and
retrieving by the feedback manager the information to determine a subsequent change recommendation.

30.	(New)  The computer-readable storage medium of claim 29, wherein the method further comprises: 
determining by the feedback manager the change recommendation also based at least on a prior query parameter of a prior query executed before the query; or 
determining the feedback manager the change recommendation also based at least on a correlation of queried data that includes one or more of independent correlation, partial correlation, or full correlation.

31.	(New)  The computer-readable storage medium of claim 28, wherein the change recommendation includes information to alter a subsequent execution of the query and one or more similar queries; and
wherein, with respect to the query, the one or more similar queries include at least one of:
a same table;
a same order of two or more tables;
a same join predicate; 
a same search predicate; or
one or more same outputs.

32.	(New)  The computer-readable storage medium of claim 28, wherein the at least one query parameter comprises one or more of a memory grant, a join type, enablement or disablement of a join type, a forced join order, a forced cardinality estimation, a correlation type, an indexing setting, a containment type, an interleaved optimization for a table-valued function, or a deferred compilation of runtime objects.



Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 8 and 21 - 32 (renumbered 1 – 20) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to system, method, and computer-readable storage medium for cardinality estimation feedback loops in query processing. The closest prior art Brown et al (US 8,818,988 B1), Markl et al (US 2008/0133454 A1), Lohman et al (US 2005/0097078 A1), and Lohman et al (US 2002/0198867 A1) disclose similar features of cardinality estimation feedback loops in query processing. However, Brown et al (US 8,818,988 B1), Markl et al (US 2008/0133454 A1), Lohman et al (US 2005/0097078 A1), and Lohman et al (US 2002/0198867 A1) , alone, or, in combination, fails to anticipate or render obvious the recited features of  “determining by the query plan signal analyzer state information for temporary disabling of feedback signals due to a detected oscillation of cardinality estimations; determining by a feedback manager a change recommendation for the at least one query parameter based at least on a difference between the estimated cardinality and the actual cardinality, and at least on the state information; and providing by the feedback manager indicia of the change recommendation in a feedback signal to the query host” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 – 8 and 21 - 32 (renumbered 1 – 20) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



12/17/2021